DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/18/2022 has been entered.  Claims 1, 3-17, 22-24 and 27 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1, 12 and 16, the limitations “a first balance beam...in use, directly acting on but not connected to a lever contact region on the first leg, and in use directly acting on but not connected to a lever contact region on the second leg,” “a second balance beam...in use directly acting on but not connected to a lever contact region on the second leg, and in use directly acting on but not connected to a lever contact region on the third leg,” and “a third balance beam...in use, directly acting on but not connected to a lever contact region on the third leg, and in use directly acting on but not connected to a lever contact region on the fourth leg” render the claims indefinite in the Examiner’s position.  These particular limitations appear to contradict themselves by saying the balance beams are directly acting on lever contact regions but are not connected to one another.  The term “connected” is defined as brought together or into contact so that a real or notional link is established (definition taken from google dictionary).  Therefore, by having a balance beam directly acting on a lever contact region there must be some direct contact between the parts.  By then stating that they are not connected, the limitations seem contradictory.   It is unclear how a part can directly act on another part while not being connected (i.e. have no contact).  Furthermore, if the two parts are not connected, then it is unclear how one would influence the other or cause the other to move.  It appears as though the Applicant is intending to claim that the balance beam is not fixed to the lever contact region (i.e. the balance beam acts on/contacts the lever contact region but there can be a gap between them under certain circumstances) and the limitation will be interpreted accordingly for the purpose of examination.  Appropriate clarification is requested. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnecting means” and “ground engaging means” in claim 1.  It is the Examiner’s position that using the phrase “interconnecting/ground engaging means” invokes 112(f) since it is an equivalent way of saying “means for interconnecting/engaging the ground.” See MPEP 2181 part A which cites Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").  It is the Examiner’s position that this limitation follows the same pattern and therefore invokes 35 USC 112(f).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the interconnecting means as structure (2) shown in Figs. 1 and 16 respectively and the ground engaging means as feet (5a, 6a, 7a, and 8a) shown in Figs. 1 and 16 respectively. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys US 467811 (hereinafter Humphreys) in view of Coste FR 2607878 (hereinafter Coste).

    PNG
    media_image1.png
    227
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    839
    media_image2.png
    Greyscale

Re. Cl. 1, Humphreys discloses: A stabilizing arrangement (Fig. 1-2) for supporting an object (10, Fig. 1), the stabilizing arrangement including: an interconnection means for connecting to at least one leg and for pivotally connecting to at least one balance beam (see annotated figure 2 and 16s, it is the Examiner’s position that the interconnecting means only shows half of the arrangement and the annotated arrangement extends around the entire structure; balance beam 20), a first leg, a second leg, a third leg and a fourth leg (12s, Fig. 1, for each of the four legs), each of the first, second, third and fourth legs being slidably connected to the interconnection means by a respective slide connection (see Fig. 1, sliding into and out of 16), and each having a respective ground engaging means for engaging a ground (see 13, Fig. 1), the respective ground engaging means of the second and fourth legs being on opposing sides of a virtual straight line extending between the ground engaging means of the first and third legs (see Fig. 1-2, the table would have four legs where 13s on a first and third leg are diagonally connected with a straight line, thus meeting the claim limitation), wherein the at least one balance beam (20 and 15, Fig. 4), including a first balance beam (20, Fig. 4) pivotally connected directly or indirectly to the interconnection means (see Fig. 1, at 20a), and in use directly acting on but not connected to a lever contact region on the first leg (see Fig. 1-2, directly acting on lever contact region 14 of the right leg but not fixed thereto, due to 15 and 14 being engaged but not fixed, a gap could result between them in certain instances, e.g. warping), and in use, directly acting on but not connected to with a lever contact region of on the second leg (see Fig. 1-2, directly acting on lever contact region 14 of the left leg but not fixed thereto; due to 15 and 14 being engaged but not fixed, a gap could result between them in certain instances, e.g. warping); wherein a respective position of two of the legs (12) of the respective legs is determined by at least a first balance beam (see Fig. 1); the at least one balance beam and the first, second, third and fourth legs being arranged such that when the first leg moves in a first direction relative to the interconnection means the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction (Lines 85-95),.
Re. Cl. 4, Humphreys discloses: the object is supported by or connected directly or indirectly to the interconnection means (see Fig. 1-2, 10 is supported directly on top of the annotated interconnecting means).
Re. Cl. 5, Humphreys discloses: the object is a table top (see 10, Fig. 1).
Re. Cl. 7, Humphreys discloses: each said slide connection permits linear sliding of the respective leg relative to the interconnecting means (see Fig. 1-2, vertical sliding of 12 within 11).
Re. Cl. 8, Humphreys discloses: the linear sliding of the respective leg is in a substantially vertical direction relative to the interconnecting means or in a direction that is perpendicular to an average ground plane (see Fig. 1, the vertical direction that 12 moves within 11 would be vertical).
Re. Cl. 9, Humphreys discloses: the first balance beam engages in use a first engagement region (left 14, Fig. 1) with said or one of said lever contact regions on the first leg and engages in use at a second engagement region with said or one of said lever contact regions on the second leg (see Fig. 1, right 14), the first engagement region being on the opposite side of the first pivot to the second engagement region (see Fig. 1, opposite side of 20a).
Re. Cl. 22, Humphreys discloses: each of the respective first and second legs is a respective movable leg (see 12, Fig. 1) including the respective ground engaging means (see 13, Fig. 1), the interconnection means includes first, second, third and fourth fixed leg portions (11s, Fig. 1), and each said respective slide connection permits the respective movable leg to slide relative to the respective fixed leg portion of the interconnection means (see Fig. 1, and Lines 85-95).
Re. Cl. 23, Humphreys discloses: said at least one lever contact region on each said movable leg further includes first and second lever contact regions (see 14s, Fig. 1), each balance beam including a first engagement region and a second engagement region (15s, Fig. 1), the respective first, second or third pivot being between the first and second engagement regions of the respective first, second or third balance beam (see Fig. 1), the first engagement region of the first balance beam being, in use, in contact with the first lever contact region of the first movable leg, the first engagement region of the second balance beam being, in use, in contact with the first lever contact region of the second movable leg, the first engagement region of the third balance beam being in use, in contact with the first lever contact region of the third movable leg (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present) the second engagement region of the first balance beam being, in use, in contact with the second lever contact region of the second movable leg (see Fig. 1), the second engagement region of the second balance beam being, in use, in contact with the second leger contact region of the third movable leg, the second engagement region of the third balance beam being, in use, in contact with the second lever contact region of the fourth movable leg (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present).
Re. Cl. 27, Humphreys discloses: the respective movable leg is substantially located around the outside of the respective fixed leg portion or wherein the respective moveable leg is located substantially inside the respective fixed leg portion (see 12s inside 11s, Fig. 1).
Re. Cls. 1, 3, 6, 10-11, and 22-24 Humphreys discloses that legs on both sides of the table may be provided with the rods and levers if desired (Lines 100-102) but does not explicitly disclose wherein a respective position of each of the respective legs is determined by at least three different constraints including at least two of the following additional constraints: i. a second balance beam pivotally connected directly or indirectly to the interconnection means at a second pivot and in use, directly acting on but not connected to a lever contact region on the second leg, and in use, directly acting on but not connected to a lever contact region on the third leg; ii. a third balance beam pivotally connected directly or indirectly to the interconnection means at a third pivot, and in use, directly acting on but not connected to a lever contact region on the third leg, and in use, directly acting on but not connected to a lever contact region on the fourth leg; iii. a first leg fixing providing a fixing of the first leg to the third leg; and iv. a second leg fixing providing a fixing of the second leg to the fourth leg, and the third leg moves in the first direction and the fourth leg moves in at least the second direction (Cl. 1), the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs; b) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint iv. the second leg fixing which fixes the second leg to the fourth leg; c) constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs and constraint iii. the first leg fixing which fixes the first leg to the third leg; or d) constraint iii. the first leg fixing which fixes the first leg to the third leg and constraint iv, the second leg fixing which fixes the second leg to the fourth leg (Cl. 3), an additional constraint of a fourth balance beam pivotally connected directly or indirectly to the interconnection means at a fourth pivot and engaging in use directly with a lever contact region the fourth leg and engaging in use with the first leg (Cl. 6), the additional constraints include the second balance beam, the second balance beam engages in use at a first engagement region with said or one of said lever contact regions on the second leg and engages in use at a second engagement region with said or one of said lever contact regions on the third leg, the first engagement region being on the opposite side of the second pivot to the second engagement region (Cl. 10), the additional constraints include the third balance beam, the third balance beam engages in use at a first engagement region with said or one of said lever contact regions on the third leg and engages in use at a second engagement region with said or one of said lever contact regions on the fourth leg, the first engagement region being on the opposite side of the first and/or third pivot to the second engagement region (Cl. 11), when the at least two additional constraints include said constraint i the second balance Attorney Docket WM 1051US5beam pivotally connected to the interconnection means and engaging with said one or one of said lever contact regions of each of the second and third legs and said constraint ii the third balance beam pivotally connected to the interconnection means and engaging with said or one of said lever contact regions on each of the third and fourth legs, the third and fourth legs is a respectively movable leg including the respective ground engaging means (Cl. 22), or further including an additional constraint of a fourth balance beam having first and second engagement regions and being pivotally connected directly or indirectly to the interconnection means at a fourth pivot between the first and second engagement regions, the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis (Cl. 24).  Coste discloses stabilization arrangements (see Fig. 5a-b) which include different embodiments which function to stabilize an object (see 8, Fig. 5a-b).  Coste discloses a stabilizing arrangement (Fig. 4 and 5b) which includes an interconnecting means (8, Fig. 4); four adjustable legs (see annotated figure 4) and at least one balance beam (see annotated figure 4, located as being attached to the legs but being between the delineated sections), including a first balance beam pivotally connected directly or indirectly to the interconnection means and engaging in use with the first leg and engaging in use with the second leg (see Fig. 5b, pivotally connected at 7 to interconnecting means 8).  Re. Cl. 1, Coste discloses wherein a respective position of each of the respective legs (see annotated figure 4) is determined by at least three different constraints including the first balance beam and at least two of the following additional constraints: i. a second balance beam (see annotated figure 4) pivotally connected directly or indirectly to the interconnection means at a second pivot (see 7, Fig. 5) and engaging in use, directly with a said lever contact region on the second leg and engaging in use directly with a said lever contact region on the third leg (see annotated figure 4, where the beam attaches to each leg); ii. a third balance beam (see annotated figure 4) pivotally connected directly or indirectly to the interconnection means at a third pivot (7, Fig. 5b) and engaging in use, directly with a said lever contact region on the third leg and engaging in use directly with a said lever contact region on the fourth leg (see annotated figure 4, where the beam attaches to each leg); iii. a first leg fixing providing a fixing of the first leg to the third leg; and iv. a second leg fixing providing a fixing of the second leg to the fourth leg, said at least different constraints thereby ensuring that when the first move in a first direction relative to the interconnection means when the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction; third leg moves in the first direction and the fourth leg moves in at least the second direction (see Fig. 4 and 5b). Re. Cl. 3, Coste discloses the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs (see Fig. 4 and 5b); b) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint iv. the second leg fixing which fixes the second leg to the fourth leg; c) constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs and constraint iii. the first leg fixing which fixes the first leg to the third leg; or d) constraint iii. the first leg fixing which fixes the first leg to the third leg and constraint iv, the second leg fixing which fixes the second leg to the fourth leg. Re. Cl. 6, Coste discloses an additional constraint of a fourth balance beam pivotally connected directly or indirectly to the interconnection means at a fourth pivot and engaging in use directly with a said lever contact region the fourth leg and engaging in use with the first leg (see Fig. annotated 4, the device includes four beams 3 which engage the legs as being directly attached thereto). Re. Cl. 10, Coste discloses the additional constraints include the second balance beam, the second balance beam engages in use at a first engagement region with said or one of said lever contact regions on the second leg and engages in use at a second engagement region with said or one of said lever contact regions on the third leg, the first engagement region being on the opposite side of the second pivot to the second engagement region (see annotated Fig. 4, each beam on its opposing ends engages with legs 11 with the pivot 7 in the center).  Re. Cl.  11, Coste discloses the additional constraints include the third balance beam, the third balance beam engages in use at a first engagement region with said or one of said lever contact regions on the third leg and engages in use at a second engagement region with said or one of said lever contact regions on the fourth leg, the first engagement region being on the opposite side of the first and/or third pivot to the second engagement region (see annotated figure 4, there are four beams, each beam on its opposing ends engages with legs 11 with the pivot 7 in the center). Re. Cl. 22, Coste discloses when the at least two additional constraints include said constraint i the second balance Attorney Docket WM 1051US5beam pivotally connected to the interconnection means and engaging with said one or one of said lever contact regions of each of the second and third legs and said constraint ii the third balance beam pivotally connected to the interconnection means and engaging with said or one of said lever contact regions on each of the third and fourth legs, the third and fourth legs is a respectively movable leg including the respective ground engaging means (see annotated figure 4,  there are four beams, each beam on its opposing ends engages with the annotated legs with the pivot 7 in the center and legs have a ground engaging means or bottom portion which contacts the ground).  Re. Cl. 24, Coste discloses further including an additional constraint of a fourth balance beam having first and second engagement regions and being pivotally connected directly or indirectly to the interconnection means at a fourth pivot between the first and second engagement regions, the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis (see annotated figure 4, there are four beam, each having opposing ends which engage with lever contact regions of legs; further as shown in Fig. 4, the axes 9 are substantially aligned across 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Humphreys device to have its beam/lever arrangement on all of the legs since Humphreys discloses that other legs can have such an arrangement (Lines 100-102) and Coste discloses that having beams interacting between all four legs is an alternate configuration to having beams on opposing legs (see Figs. 3-4).  Furthermore, this modification would provide a more adaptable supporting interface which could be used on far more irregular surfaces, therefore improving the Humphreys table.
Re. Cl. 24, and specifically, the limitation “the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis,” it is the Examiner’s position that the proposed modification would meet this limitation.  By modifying Humphreys to have its beam/lever arrangement between all four legs of the table as disclosed by Coste, the resulting combination would have four balance beams, four movable legs, levers at each end of the legs and function in the same manner as claimed.  
Allowable Subject Matter
Claims 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the Examiner’s interpretation of Humphreys is not reasonable when the reference is viewed in its entirety, the Examiner disagrees.  The Examiner cites Humphreys disclosure on Page 1, Lines 100-102 mentioning that legs on both sides provided with the levers as desired as evidence that Humphreys recognized that modifications to the structure could be made (i.e. having more than one side provided with the levers).  Humphreys does not fully illustrate or discuss this idea, but the Examiner’s conclusion of obviousness is not based solely on the Humphreys disclosure.  As can be seen above, the Examiner relies upon the combination of Humphreys and Coste to conclude that the Applicant’s claims are obvious.  Applicant further argues as to why the configuration discussed no Page 1, Lines 100-102 in Humphreys would not function properly or equivalently to Applicant’s claimed invention by illustrating what a two leg and three leg balance would look like.  However, as stated above, the rejection relies upon the combination of Humphreys in view of Coste not Humphreys individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, Applicant’s argument has been considered but is not persuasive since the rejection is based on the combination of Humphreys in view of Coste. 
Re. Applicant’s argument that Coste discloses that the balance beams are integrally connected to the legs at least at one end and therefore does not disclose that the balance beam acts on but is not connected to the associated leg, the Examiner wishes to point out that the rejection is based on the combination of Humphreys in view of Coste.  The Examiner wishes to point out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed above, Humphreys specifically illustrates the use of a singular beam which directly acts on but is not connected to a lever contact region (Fig. 1-2) and also refers to the use of a secondary beam contacting lever contact regions (Page 1, Lines 100-102).   Coste discloses that it is known to use a configuration where a beam acts between opposing legs in order to adjust the legs relative to one another.  Therefore, it is the Examiner’s position that it would have been obvious to modify Humphreys to include its beam/leg connection (i.e. 20, 15 and 14) on all four legs of the table since Coste discloses that it is known to enable all four legs to move relative to one another to better balance the table.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that Humphreys in view of Coste when combined does not disclose a single leg acted upon by at least two constraints, the Examiner disagrees.  As discussed above, Humphreys shows a singular lever which engages opposing legs (see Fig. 1).  Further, Coste discloses four legs (see annotated figure 4) where each leg is influenced by two constraints (see annotated figure 4, opposing ends of the annotated beams) to enable for balancing of the reference surface.  It is the Examiner’s position that one of ordinary skill in the art would have been motivated to replicate the balancing beam configuration in Humphreys along all four legs to achieve better balancing as discussed above.  In other words, it is the Examiner’s position that one of ordinary skill in the art would have found Applicant’s claims obvious based on the prior art teaching in Humphreys and Coste.  Applicant’s argument has been considered but is not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632